Citation Nr: 0630593	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-16 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Robert R. Faucheux, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1970.

This appeal comes before the Department of Veteran Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2003 
rating decision of the VA Regional Office (RO) in New 
Orleans, Louisiana that declined to reopen a previously 
denied claim of service connection for hypertension.

The veteran was afforded a personal hearing at the RO in 
September 2004 and before the undersigned member of the Board 
sitting at the New Orleans, Louisiana RO in July 2006.  The 
transcripts are of record.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension by a 
decision dated in April 1971 and declined to reopen the claim 
in July 1998.  The veteran was notified of the decisions, but 
did not initiate an appeal.

2.  Evidence received subsequent to the 1998 decision does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The April 1971 and July 1998 RO decisions are final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 
(2006).

2.  The evidence received subsequent to the July 1998 
decision is not new and material.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the RO initially denied service 
connection for hypertension in April 1971.  The appellant 
attempted to reopen his claim for such in April 1998.  The RO 
denied the claim in July 1998 on the basis that no new and 
material evidence has been received.  The veteran was given 
his appellate rights, but he did not initiate an appeal.  
38 C.F.R. §§ 20.302, 20.1103 (1997).  He most recently 
attempted to reopen the claim of service connection in April 
2003.  Because the RO' s July 1998 decision was the last 
final disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim for service connection should be reopened 
and re-adjudicated on a de novo basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  (A claim that is the subject of a 
final decision can only be reopened upon the submission of 
new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006).)

The Board points out that 38 C.F.R. § 3.156 (a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2006) 
as evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992)..

The evidence of record at the time of the July 1998 decision 
included service medical records which showed that upon pre-
induction examination in November 1968, the veteran's blood 
pressure was recorded as 114/88.  He indicated at that time 
that he had had high blood pressure.  When examined at 
service entrance n June 1969, a blood pressure reading of 
154/82 was shown that was not considered disqualifying.  The 
history of hypertension was noted.

The service medical records reflect that the appellant's 
diastolic blood pressure began to consistently spike around 
April 1970 for which he was monitored.  A medical board was 
convened in May 1970 and he was medically discharged from 
service after approximately 11 months of active duty for 
benign essential arterial hypertension that was determined to 
have existed prior to service and was not aggravated therein. 

The evidence received after the July 1998 denial of the claim 
of service connection for hypertension includes a December 
1999 statement from L. A. Siegal, M.D., who related that the 
veteran had been a patient since April 1997 and had had 
significant hypertension for years "which he states 
originated while he was in the Marine Corp in the late 
1960's."  Extensive clinical data from the Oschner Clinic 
and hospital primarily dated between 1996 and 2003 and VA 
outpatient records dated between 2003 and 2004 show ongoing 
treatment for chronic disorders that included cardiovascular 
disease.  

The veteran presented testimony upon personal hearing on 
appeal in July 2006 to the effect that he did not have 
hypertension prior to service.  He stated that he passed his 
service entrance examination physical and was never told that 
he had hypertension.  He also said that prior to service he 
worked for Continental Airlines and a police department and 
had to pass rigorous physical examinations for those 
positions, neither of which suggested any problem with high 
blood pressure.  

The veteran has submitted statements from others who knew him 
prior to and after his period of military service.  They 
attest to his being in good health prior to his being on 
active duty.  A retired captain from the police department 
where the veteran worked indicated that the veteran had to 
pass a strenuous physical examination in 1965 in order to 
become a police officer.  

Although the newly received evidence is not cumulative nor 
redundant, it does not raise a reasonable possibility of 
substantiating the claim.  The newly received medical 
evidence merely shows that the veteran continued to 
experience hypertension after service, and includes a 
reference to the veteran's own self-reported history of 
having hypertension that began in service.  Such a history is 
not competent evidence as to the onset of hypertension.  This 
is so because the veteran does not have the expertise to 
diagnose or provide medical opinion as to the onset of a 
chronic disease process.  The same may be said of the 
statements made by other lay persons on the veteran's behalf.  
They are not competent witnesses as to the onset of disease.  
Even the report of the veteran having passed a physical 
examination in 1965 does not suffice.  This would have been 
several years before the veteran's entry onto active military 
service and therefore, even if the 1965 examination report 
were available and it showed normal blood pressure readings, 
it would not raise a reasonable possibility of substantiating 
the underlying claim, which in this case turns on whether 
hypertension that was shown in service had its onset during 
the one-year period from June 1969 to June 1970, or was 
aggravated during that period.  Consequently, the Board finds 
that new and material evidence as defined by 38 C.F.R. 
§ 3.156 has not been presented, and the claim to reopen must 
therefore be denied.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  Ordinarily, notice 
of these matters must be provided to the claimant prior to 
the initial unfavorable decision by the agency of original 
jurisdiction.  See, e.g., Dingess v. Nicholson, 19 Vet. App. 
473 (2006)

In the present case, the Board finds that VA has satisfied 
its duty to notify.  In a May 2003 letter, the RO provided 
the appellant notice with respect to his claim to reopen.  He 
was specifically instructed that his claim had previously 
been denied and that his claim represented a claim to reopen.  
He was also told about what was required to substantiate the 
underlying claim of service connection.  The veteran was not 
told about the criteria for assigning a disability rating 
hypertension or for the award of an effective date, see 
Dingess, supra, but neither of these issues is now before the 
Board.  Therefore, a remand to address either issue is not 
necessary.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  In 
the present case, the Board finds that the duty to assist has 
been fulfilled.  The record contains all of the information 
necessary to a proper adjudication of the appellant's appeal.  
Given that new and material evidence has not been received, 
further additional development is not required.


ORDER

The claim to reopen is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


